DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner considered Amendment after Non-Final mailed 9/29/2021.
Claims 1-20 are pending.
The terminal disclaimer filed on 9/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,112,594, 10,050,763, 10,667,275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being Laroia US 6,503,938 and Vedantham US 8,478,342. Laroia discloses a wireless terminal receives and measures broadcast reference signals transmitted from a plurality of base station attachment points and wireless terminal monitors for and attempts to recover broadcast loading factor information corresponding to attachment points and wireless terminal generates and transmits an interference report to a current attachment point. Vedantham discloses a cellular base station interference coordinator includes an interference estimator and the interference estimator estimates a level of 
Prior art of record does not disclose, in single or in combination, identifying, by a system comprising a processor, a resource block of a plurality of resource blocks coincident with a periodic time of recurrence of an interferer, resulting in an affected resource block; and generating, by the system, an updated resource block schedule of a communication device including: time shifting of at least a portion of the plurality of resource blocks to generate an updated time of occurrence of the affected resource block to reduce or eliminate an overlap with the periodic time of recurrence of the interferer; or detecting that the interferer has a periodic spectral frequency range; adjusting assignment via frequency shifting of at least a portion of the plurality of resource blocks to generate an updated spectral operating frequency range of the affected resource block to reduce or eliminate an overlap in frequency with the periodic spectral frequency range of the interferer; and generating the updated resource block schedule according to the time shifting, the frequency shifting, or both.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468